         Case 2:17-cv-03191-CDJ Document 22 Filed 07/16/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MYRON WATSON                                    :
         Petitioner,

              v.                                :
                                                           CIVIL ACTION
THERESA DELBALSO; THE DISTRICT                             NO. 17-3191
ATTORNEY OF THE COUNTY OF                       :
DELAWARE; and, THE ATTORNEY
GENERAL OF THE STATE OF
PENNSYLVANIA                                    :
          Respondents.

                                            ORDER
                                              :
       AND NOW, this 16th day of July, 2020, upon careful and independent consideration of:

Petitioner Myron Watson’s Petition for a Writ of Habeas Corpus (ECF No. 1); the Response in

Opposition thereto (ECF No. 8), Petitioner’s Traverse (ECF No. 9); the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley (ECF No. 12); Petitioner’s

Objections thereto (ECF No. 16); and, the Response in Opposition to said Objections (ECF No.

20), it is hereby ORDERED as follows:

              (1)    Petitioner’s Objections (ECF No. 16) are DENIED in accordance with this
                     Court’s accompanying Memorandum;

              (2)    The Report and Recommendation (ECF No. 12) is APPROVED AND
                     ADOPTED;

              (3)    The Petition for a Writ of Habeas Corpus (ECF No. 1) is DENIED AND
                     DISMISSED;

              (4)    There is no probable cause for the issuance of a Certificate of
                     Appealability; and,

              (5)    The Clerk of the Court shall mark this case CLOSED.


                                                           BY THE COURT:


                                                           /s/ C. Darnell Jones, II    J.
